"'~.~· Ab 24.sB (Rev.· 02/0812019) Judgment in a Cri1ninal Petty Case (Modified)                                                                                         Page I ofl   1
                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                                            JUDGMENT IN A CRIMINAL CASE
                                                                                                                (For Offenses Com1nitted On or After November I, 1987)
                                       v.

                               Santiago Leal-Barrera                                                            Case Number: 3:19-mj-22265

                                                                                                                Carlos Cristobal Ruan
                                                                                                                Defendant's Attorney


      REGISTRATION NO. 85586298

      THE DEFENDANT:
       ~ pleaded guilty to count(s) 1 of Complaint -~~~~~~~~~~~~~~~~~~~~~~~~~~



       D was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty ofsuch count(s), which involve the following offense(s):

      Title & Section                     Nature of Offense                                                                                        Count Number(s)
      8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                              1

        D The defendant has been found not guilty on count( s)
                                                                                                          --~---------------~
        D Count(s)                                                                                               dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                        ~    TIME SERVED                                                  D    ----'---------
                                                                                                                                                       days

        lZl Assessment: $10 WAIVED lZl Fine: WAIVED
        ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                          charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                              Wednesday,_ June 5, 2019
                                                                                                              Date of Imposition of Sentence

                        J\, I     \)                                 FF",,"            fl'""' w~·
       Received                · \, X   ~                            i;r,.. ,, l.'" .''.!~~ :·1~2;
                                                                                            Ir= ~'J~·\\

                      DUSM
                                                                     JUN 0 5 2019
                                                         CLER!{, U.S. DISTRICT COURT
                                                      SOUTHEl\N DISTRICT OF CALIFORNIA
       Clerk's Office Copy                            BY                        DEPUTY                                                                        3:19-mj-22265
